Exhibit 10.35






AMENDMENT TO
CONSENT UNDER THE AUGUST 31, 2017 SEVERANCE AGREEMENT


This AMENDMENT TO CONSENT UNDER THE AUGUST 31, 2017 SEVERANCE AGREEMENT (this
“Amendment”) is made and entered into as of the 30th day of January, 2020 with
reference to the Consent Under The August 31, 2017 Severance Agreement (the
“Consent”) dated as of March 29, 2019, by and between PQ Corporation, a
Pennsylvania corporation (the “Company”) and Scott Randolph (the “Executive”).
Any capitalized term not otherwise defined herein shall have the meaning
ascribed to it in the Consent.
WHEREAS, the Executive and the Company desire to amend the Consent on the terms
and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
and acknowledge as follows:
1.
The “Window Period”, as defined in Section 2 of the Amendment, shall begin on
September 1, 2020 and end on September 15, 2020.

2.
If the Executive exercises his right under Section 2 of the Consent to make a
claim for a Good Reason termination, the Executive’s separation of employment
from the Company will be (unless otherwise agreed by the Company in writing) no
sooner than December 31, 2020.

3.
Other than as set forth in this Amendment, the Consent is unchanged and
unamended, and remains in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first written above.


EXECUTIVE


/s/ Scott Randolph        
Scott Randolph








PQ CORPORATION




By: /s/ William J. Sichko Jr.        
Name: William J. Sichko Jr.
Title: Chief Administrator Officer



